DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.
Applicant’s election without traverse of Claims 1-4 and 12-15 in the reply filed on 10/10/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180081225 A1 to Lee et al.
Regarding Claim 1.  Lee discloses a metal wire grid polarizer comprising: a base substrate (Fig. 2 substrate 43) having binding areas and binding contraposition areas (See Fig. 1 portion P); metal wire grids disposed on the base substrate and arranged parallel to each other (para 44), orthographic projections of the metal wire grids on the base substrate do not overlap with the binding areas or the binding contraposition areas (See Fig. 9 where polarizing unit ends at non-display area NA).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view of US 20210333580 A1 Matsushima.
Regarding Claim 12.  As stated above lee discloses all the limitations of base claim 1.
Lee further discloses a display panel comprising the metal wire grid polarizer of claim 1 (See Fig. 1).
Lee does not specifically disclose an optical control panel comprising the metal wire grid polarizer of claim 1; the display panel being at a light exit side of the optical control panel.
However, Matsushima discloses an optical control panel comprising a polarizer; the display panel being at a light exit side of the optical control panel (See Fig. 2 control panel 1). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical control panel comprising the metal wire grid polarizer of claim 1; the display panel being at a light exit side of the optical control panel.
Regarding Claim 13.  Matsushima further disclose the display panel further comprises: a first array substrate at a side of the base substrate facing away from the metal wire grids, or a side of the metal wire grids facing away from the base substrate (Fig. 2 substrate SUB2); a first liquid crystal layer at a side of the first array substrate facing away from the base substrate (Fig. 2 liquid crystal layer LC); a color film substrate at a side of the first liquid crystal layer facing away from the array substrate (Fig. 2 substrate SUB1).
Regarding Claim 14.  Matsushima further disclose the optical control panel further comprises: a second array substrate at a side of the base substrate facing away from the metal wire grids or a side of the metal wire grids facing away from the base substrate (Fig. 2 substrate SUB4); a second liquid crystal layer at a side of the second array substrate facing away from the base substrate (Fig. 2 liquid crystal layer LC1).
Allowable Subject Matter
Claims 2-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871